SEPARATOR, AND SEPARATOR FOR ALKALINE MANGANESE DRY BATTERY COMPRISING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.

Response to Amendment
In response to communication filed on 6/14/2022:
Claims 1 and 2 have been amended; claims 12-14 have been added. No new matter has been entered.
Previous rejections under 35 USC 112(b), 102(a)(1), and 103 have been withdrawn due to amendment.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 2-5 were rejected under 35 USC 112(b) for being indefinite. Claims 1-9 were rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujiwara et al. (US 2015/0118540 A1). Claim 10 was rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2015/0118540 A1) as applied to claim 1 above, and further in view of Hayakawa et al. (US 2013/0183569 A1). Claim 11 was rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2015/0118540 A1) as applied to claim 1 above, and further in view of Hayakawa et al. (US 2015/0294801 A1).
Claim 1 has been amended to recite that the porous sheet comprises a main fiber and a binder component. Thus, claim 1 more clearly identifies the main fiber and binder component as two distinct components. Claim 1 also has been amended to further specify that the binder component is a fibrous binder, and that the binder component at least partially loses its shape upon fusion to combine the cellulose nanofibers with the porous sheet. In view of these amendments, the main fiber and binder component recited in claims 1-5 are sufficiently clear.
The previous Office action cited  paragraph 0089 of Fujiwara for a PVA binder used in the preparation of the separator. In particular, Fujiwara describes that in its aqueous solvent, "an aqueous binder, such as CMC or PVA, or an emulsion binder, such as SBR, may be used to control slurry viscosity and strengthen the porous film" (paragraph 0089). However, Fujiwara does not disclose or suggest that the PVA (or any binder component) is a fibrous binder component, as recited in claim 1. For at least this reason, Fujiwara does not anticipate, or render obvious, claim 1 or any claim depending on claim 1. 
In contrast to Fujiwara, the present specification describes that when a fibrous binder is used, it is possible to obtain point-like adhesions at only the intersections of the binder fibers with the main fibers. This can result in the strength of the separator being maintained without deterioration of the electrolytic solution absorption property and increase of battery internal resistance. See, e.g., paragraph 0034.
As such, the Applicant has overcome rejections under 35 USC 112(b), 102(a)(1), and 103 which have been withdrawn and claims 1-14 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729